Title: To James Madison from George William Erving, 9 September 1806
From: Erving, George William
To: Madison, James



Dear Sir
Madrid Sep. 9. 1806.

My last unofficial letter was dated at St. Ildenfonso Augt. 28th.  The present situation of European affairs is So extremely critical, & accidentally our interests are so peculiarly implicated in them, that it seems to me, even with my little means, that I cannot write to you too often; tho it is probable that you Receive Every occurrence of importance much Earlier from other quarters, & certainly more valuable Speculations.
The Expectation of peace between England & France Seems lately to have strengthened as the difficulties in the way to it are Supposed to be better understood.  This govt. at least is perfectly assured of a favorable Result to the negotiation; but it may have been purposely deceived.  The impression which it has, is that the restitution of Hanover is the only obstacle, that the Emperor Buonoparte is quite Sincere in his intention of gratifying England on this point, & has insisted upon a surrender of the Country by Prussia; offerring her at the Same time the reversion of Saxony after the death of the present Elector; that Prussia considering that she Received Hanover as an indemnity for Bareith & Anspach (tho infinitely more valuable than that Margraviate) & that the possession which she took of it was in virtue of a formal treaty with France; & having also no disposition to disinherit the numerous family of Saxony is determined not to give up her prey: They conclude of course that a war must take place between France & Prussia, the result of which will be a peace with England.
They arrive by this Short cut at the object of their wishes, without taking into their view any of the other difficulties which So readily present themselves to common observers.  But if in fact Hanover be the only Remaining obstacle, how the Emperor will act with respect to Prussia must probably very much depend upon the ratification or rejection, in Petersburgh of Mr. Oubrils treaty, & news has not yet been received from that quarter: but considg. that since the treaty was formed an important change has taken place in Germany (& most probably not contemplated in the arrangement) & what perhaps is still more to the point, a change in the Russian Cabinet, it woud not be Surprizing if the treaty shoud be Rejected.  In that case the projected Northern German confederacy may become important, the King of Prussia profiting by the Experience of this moment may take a decisive part against France, & thus the war be recommenced from that quarter.  This state of things will account for ye. Extraordinary forbearance of the K. of Prussia in not avenging himself of the insults of Sweden.  But the importance of Prussia as opposed to France is very much diminished when the nature of her Armies composed of all nations, of course deficient in those impulses of ardour & patriotism, which frequently insure victory Even to a weaker force, is considered: Frederich used to Say that he woud compromize with his Army at the beginning of a war for the desertion of one third of their number: it is pretended however that at the present moment the danger of desertion is not so great as formerly, & that the whole Mass is inspired with the Strongest aversion to the French.  That the King may also in this Cause count upon the whole force of Saxony.  As to Sicily nothing is Said; the English have 24,000 men there, of course if any presumption is made, it must be in their favor.  The affair of Portugal Remains nearly in the Same state, but Every circumstance which we hear Certainly confirms the first impression, & this govt. remains firm in the beleif that the Prince is acting in Concert with England.  Lord St. Vincents one of the proudest & most distant men in England, & who since his present high Command has made it a point of duty as well as of pride never to go out of his own ship has taken a house on shore, is giving balls & fetes, & seeking Every means to make himself popular as mentioned in my last the English have sent a minister extraordinary there as well as a general, but what is curious (& not very discreet) Lord St. Vincents said to the brother of the Portuguese Embassador here in the course of conversation, that he also was a minister Plenipotentiary.  In the mean time the Prince continues to Send here & to Paris assurances of his innocence & friendly dispositions, but this of course: it is remarkable however that his first letters to his Ambassadors were dated ten days after the arrival of the English.  Last week a courier from the Spanish Embassador at Lisbon lost his dispatches on this side of Badajos, he Equivocates in his Story, & there is Some reason to think that he in fact Sold them: It is known that the dispatches arrived Safely as far as Badajos, the Courier who came from Lisbon stopped there, & they were given in charge to another.  There are a variety of other circumstances belonging to this Lisbon affair too trifling to be detailed in a letter, but which taken together help to make up the conclusion.  Upon the whole this movement of the English Seems to be well imagined, the precise mode of acting indeed coud not have been determined on, but the measure must have been calculated to meet Several states of things.  First because as I mentioned in my public letter of July 13 when this government gave some indications of military preparations, amongst the variety of conjectures which were afloat upon the Subject, one was that it had determined to get rid of its alliance with France; now it appears that Baron Stroganoff the Russian Minister here (misled by the Prince) amongst others fell in to this Error, & dispatched a special Courier to his Comrade in London with Such intelligence: It was of course Submitted to the English government: About the Same time the real object of this preparation was as I have before mentioned communicated to the Portuguese government,& it may be presumed to the Cabinet of St. James’s: The English have therefore probably prepared for Either of these cases, & in taking this step pending the negotiation they may also have hoped to promote a peace by intimidation.
The Swedish Minister here has now Received the instructions of his government founded upon the Measure which I communicated to you in my official letter June 17.  In pursuance of these he demanded the immediate revocation of the order which woud otherwise be considered as an act of hostility; Mr. Cevallos answered in his usual way Evasively, made some weak pretext of necessity as tho the Swedish Captains obtaining information in the ports of Spain were in the habit of giving intelligence to England, & did not fail to make the usual protestations of good faith & harmony.  Tho the Swedish Minister received private assurances from a great personage that the measure was a necessary compliance with the demand of France, & was taken with reluctance, he woud not Receive Mr. Cevallos’s note, but Sent it back as wholy unsatisfactory (his King had Expressly ordered this Course to be taken) & having waited a reasonable time for another answer, or rather to clear the Ports of Swedish ships, he demanded his passport which was Sent to him & he is to leave this in a few days.
There is nothing new in our own affairs  I have received an answer from Mr. Cevallos respecting the three cargoes lately condemned at Algesiras, which I am preparing to Send to you; he takes the Same ground as in the "Recovery Adams"; in fine they are determined not to pay any Respect to the 15th. article of the treaty, nor to any thing Else that is just & Reasonable: they are full of professions of honor & good faith, but have absolutely abandoned all common honesty.  It is in vain to Expect justice from them in any case; The reclamation of Messrs. Tombaril & Dulton the strongest that can be conceived, one in which it has been impossible to decide against them in two hearings Even before the Council of War, in which the King himself had formerly given orders, & in which the Prince at my request has lately acted in behalf of the claimants, is now finally lost; this is communicated by Mr. Cevallos in a note So outrageous of all decency & consistency, that it is impossible it shoud have been written by any other person than the intendant whose conduct was the ground of complaint.  This also I am preparing to lay before you & it is a most perfect Exemplar of the character of this government.  I wait upon the Prince of Peace from time to time, not because it is useful to do So, but as it has long been the practice of the foreign agents, tho a very wrong & derogatory one; nor can I find that any of them obtain other than personal favors & accommodations by thus paying Court to him.  His manner is Sometimes apparently frank, at others he has the air of cunning & design; he wishes to hear Every thing, speaks with Delphic Ambiguity on Some things, & with infantine candour on others; generally however what is most Suitable to the moment or to his then temper; without at all adverting to what he may have said before, or reflecting upon what may come hereafter; consequently he is never to be depended upon, & repeatedly commits himself & falls into inconsistencies & contradictions; from Such Embarrassments however he has no difficulty in releiving himself, by denying at one time what he has said at another.  The last time I saw him he wished to draw me into conversation upon the Subject of our differences, by asking when Mr. Bowdoin was to come here, to which I replied that having found it is duty not to present his Credentials in the actual state of our affairs, his coming of course must depend upon Events: He said a peace will Soon be made between England & France, & then our little differences may be arranged; But Ysquerda (his Agent at Paris) has been directed not to proceed at Paris till the result of the negotiations between France & England is ascertained!!  to this I merely observed that the English government had pursued a different policy, for that during these negotiations she had appointed Commissioners, to treat with our ministers, & I presumed that by this time all our difficulties in that quarter were Settled.  He said to this "You know the English very well  Their faith cannot be relied on: if they have treated with you it is with a view to their great projects in America (meaning the Brasils) & you cannot depend upon their complying with any Engagements they may make longer than their war with France lasts.  It is impossible for England & The U. S. ever to preserve perfect harmony & cordiality together."  To this I only observed that I imagined if a treaty was concluded between us we had given them Such Equitable terms as woud make it their interest to preserve our friendship at all times.  I give you these particulars that you may See as much as possible of the character of the personage who directs almost wholly the affairs of this government.  I coud add indeed many more but fear that I may have already fatigued you. I am Dear Sir with Sincere Respect & Esteem your very obliged & Obt St.

George W Erving

